DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 are currently pending in the application and are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (D) describes “at least 90% of sc” of SEQ ID NO: 37. As such it is not clear if this means 90% of the length, 90% identity over the length.
Claim 1 recites the limitation "the HLA-A2-MAGE-A4 complex" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 17 and 19 describe essentially a chimeric antigen receptor and antigen binding protein which “includes” a polypeptide comprising…as referenced by SEQ ID NO:32. SEQ ID NO 32 sequence as defined in SCORE represents a conventional scFv molecule arranged in VH-linker (sc)-VL orientation. As this sequence is scFv molecule, Fab, Fab', F(ab')2, Fv do not appear to be viable alternative antibody formats. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamar et al. (WO2016199141A2). Instant claim 1 describes an antigen binding molecule that comprises an amino acid sequence at least 90% identical to VH and VL, SEQ ID NO: 36 and 38 respectively which binds to an MAGEA4-HLAA2 complex (peptide-HLAA2). The disclosure of Kamar et al details TCR-like antibody binding domains with high affinity and fine specificity (p 1-2) for MAGE-A4 peptide fragments presented in the HLA-A2 molecule as C106B9 MAGE-A4 TCRL (fig 70) (SEQ ID NO: 331). The sequence 331 as aligned to instant SEQ ID NO: 36 (VH) comprises an amino acid sequence for instance from residue 106-116 which is greater than 90% homologous to residues 111-120 of the instant SEQ ID NO: 36. Similarly the sequence 331 as aligned to instant SEQ ID NO:38 (VL) comprises an amino acid sequence (NTA residues 77-79) which have greater than 90% homology to the instant SEQ ID NO: 38. 
Conclusion
Summary: No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                     

/AMY E JUEDES/Primary Examiner, Art Unit 1644